Citation Nr: 1200381	
Decision Date: 01/05/12    Archive Date: 01/13/12

DOCKET NO.  91-39 749	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for posttraumatic stress disorder (PTSD) for the period prior to February 21, 2007.

2.  Entitlement to an initial evaluation in excess of 30 percent for PTSD for the period beginning February 21, 2007.

3.  Entitlement to a total rating based on individual unemployability due to service-connected disabilities (TDIU).


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel


INTRODUCTION

The Veteran had active service from July 1966 to July 1969.

In a December 1993 decision, the Board of Veterans' Appeals (Board), inter alia, denied the Veteran's claim for service connection for a psychiatric disability.  The Veteran appealed the Board's decision.

In August 2005, the United States Court of Appeals for Veterans Claims (Court) granted a joint motion of the parties and vacated the Board's December 1993 decision with respect to service connection for a psychiatric disability, to include PTSD.  The Court remanded the issue for additional development.  In September 1995, the Board accordingly remanded the case for additional development.

In an April 1996 rating decision, the RO granted the Veteran's claim for service connection for PTSD, and assigned a 10 percent evaluation, effective from May 9, 1989.  Thereafter, the Veteran perfected an appeal as to the effective date for the grant of service connection for PTSD, and as to the evaluation assigned.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (where an appealed claim for service connection is granted during the pendency of the appeal, a second NOD must thereafter by timely filed to initiate appellate review of the claim concerning the compensation level assigned for the disability).

In addition, the Veteran instituted and perfected a separate appeal for a TDIU.  In a statement submitted to the Board in February 2000, however, the Veteran's attorney withdrew the appeal regarding the earlier effective date issue. 

In April 2000, the Board remanded the case for additional development, which included a VA psychiatric examination of the Veteran.  The Veteran did not report for a scheduled VA examination.  

In a June 2003 decision, the Board denied an initial rating in excess of 10 percent for PTSD.  

In August 2004, the Court granted a joint motion of the parties, vacated the Board's June 2003 rating decision on all issues, and remanded the case for additional development, to include an examination with regard to the appealed ratings for PTSD.  In December 2005, the Board remanded the case for additional development as directed in the Court order.  

In October 2008, the RO assigned a 30 percent evaluation for the Veteran's service-connected PTSD with an effective date of February 21, 2007.  

In a March 2011, the Board remanded the claims for initial increased ratings for PTSD and for a TIDU for further development.  The case has been returned to the Board for further review.

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Prior to November 7, 1996, the Veteran's PTSD was productive of definite impairment in the ability to establish or maintain effective and wholesome relationships with people or definite industrial impairment.

2.  From November 7, 1996 to February 21, 2007, the Veteran's PTSD was manifested by symptomatology resulting in social and occupational impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.

3.  Since February 21, 2007, the Veteran's PTSD is productive of no more than definite social and industrial impairment and it is not manifested by symptomatology resulting in social and occupational impairment with reduced reliability and productivity.


CONCLUSIONS OF LAW

1.  The criteria for a 30 percent rating, but not higher, for the period prior to February 21, 2007 have been met.  38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. § 4.132, Diagnostic Code 9411 (1996); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2011). 

2.  From February 21, 2007, the criteria for an initial disability rating in excess of 30 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. § 4.132, Diagnostic Code 9411 (1996); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2011).
  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2011).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).

Proper notice regarding the initial service connection claim was not provided here because the initial grant of service connection was established prior to the November 2000 enactment of the current law pertaining to notice and assistance. That law, the Veterans Claims Assistance Act of 2000, was subsequently enacted in November 2000, and was codified at 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159. 

With regard to the increased rating claims, here, the Veteran is challenging the initial rating assigned following the grant of service connection.  In cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Thus, no further notice was required once service connection was granted. See Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In any event, December 2005 and March 2011 letters, the Veteran was provided notice regarding what information and evidence is needed to substantiate his claim, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  The March 2011 letter also advised the Veteran of how disability evaluations and effective dates are assigned, and the type of evidence which impacts those determinations.  The case was last adjudicated in September 2011.

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran including service treatment records, post service treatment records, SSA records and VA examination reports.  The RO also substantially complied with the March 2011 remand directives as the Veteran was informed by a letter dated in March 2011 that he should provide or sufficiently identify any outstanding relevant records and a VA psychiatric examination was performed.  The VA examination of May 2011 is adequate as the examiner reviewed the history of the condition, conducted a mental status examination, and provided sufficient information so the Board's determination is an informed one. See Stefl v. Nicholson, 21 Vet. App. 120 (2007). 

As discussed above, the VCAA provisions have been considered and complied with.  The Veteran was notified and aware of the evidence needed to substantiate the claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between the Veteran and VA in obtaining such evidence.  The Veteran was an active participant in the claims process by submitting medical literature and medical and professional opinions to support his claim.  Therefore, he was provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication or to cause injury to the Veteran.  See Pelegrini, 18 Vet. App. at 121.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Conway, 353 F.3d at 1374, Dingess, 19 Vet. App. 473; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Legal Criteria

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are:  interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where the appellant has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).

The Board has reviewed all the evidence in the appellant's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

In a September 1996 statement, the Veteran disagreed with the initial 10 percent rating assigned for his PTSD.  The Veteran's PTSD is evaluated under Diagnostic Code 9411.

During the pendency of this appeal, the criteria for rating psychiatric disabilities were revised, effective November 7, 1996.  See 61 Fed. Reg. 52, 695-52, 702 (1996).  The Board will proceed with consideration of this appeal, applying the version of the criteria which is more favorable to the Veteran.  However, the amended version of the criteria will only be applied from the effective date of the change.  VAOPGCPREC 3-2000 (Apr. 10, 2000), 65 Fed. Reg. 33,421 (2000); Bernard v. Brown, 4 Vet. App. 384 (1993).

Under Diagnostic Code 9411 used for the rating of PTSD, as in effect prior to November 7, 1996, a 10 percent rating was warranted when the psychiatric symptoms were less than the criteria for the 30 percent rating, with emotional tension or other evidence of nervousness productive of mild social and industrial impairment.  A 30 percent rating was warranted when there was definite impairment in the ability to establish or maintain effective and wholesome relationships with people, and when psychoneurotic symptoms resulted in such reduction in initiative, flexibility, efficiency and reliability levels as to produce definite industrial impairment.  A 50 percent rating was warranted when the ability to establish or maintain effective or favorable relationships with people was considerably impaired, and by reason of the psychoneurotic symptoms, the reliability, flexibility and efficiency levels were so reduced as to result in considerable industrial impairment.  A 70 percent rating was warranted when the ability to maintain effective or favorable relationships was severely impaired and when the psychoneurotic symptoms were of such severity and persistence that there was severe impairment in the ability to obtain and retain employment.  A 100 percent rating was warranted when the attitudes of all contacts except the most intimate were so adversely affected as to result in virtual isolation in the community, or when there were totally incapacitating psychoneurotic, symptoms bordering on gross repudiation of reality with disturbed thought or behavioral processes associated with almost all daily activities such as fantasy, confusion, panic and explosions of aggressive energy resulting in profound retreat from mature behavior, or when the Veteran was demonstrably unable to obtain or retain employment.  38 C.F.R. § 4.132, Diagnostic Code 9411 (1996).  Although poor contact with other human beings may be indicative of emotional illness, social inadaptability was to be evaluated only as it affected industrial adaptability.  38 C.F.R. § 4.129 (1996). 

The term "definite" in 38 C.F.R. § 4.132  meant "distinct, unambiguous, and moderately large in degree."  It represented a degree of social and industrial inadaptability that was "more than moderate but less than rather large." VAOPGCPREC 9-93 (1993), 59 Fed. Reg. 4752 (1994); Hood v. Brown, 4 Vet. App. 301 (1993).

Under the General Rating Formula for Mental Disorders, as in effect from November 7, 1996, a 10 percent rating is warranted for occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication.  A 30 percent rating is warranted for occupational and social impairment with an occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).  § 4.130.

A 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbance of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent evaluation is warranted where there is objective evidence demonstrating occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to suicidal ideation; obsessional rituals which interfere with routine activities, speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, or effectively; impaired impulse control, such as unprovoked irritability with periods of violence; spatial disorientation, neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances, including work or a work-like setting; and the inability to establish and maintain effective relationships.  Id.

A 100 percent rating is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

The psychiatric symptoms listed in the above rating criteria are not exclusive, but are examples of typical symptoms for the listed percentage ratings.  Mauerhan v. Principi, 16 Vet. App. 436 (2002). 

The Global Assessment of Functioning (GAF) scale is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV).  A GAF score of 31 to 40 indicates some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood, (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school).  A GAF score of 41 to 50 indicates serious symptoms (e.g. suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A GAF score of between 51 and 60 indicates that the Veteran has "moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers)."  GAF scores ranging between 61 and 70 reflect "some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships."  A GAF score of 71 to 80 indicates, if symptoms are present, they are transient and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family argument); no more than slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind in schoolwork).  See DSM-IV.

While the Rating Schedule indicates that the rating agency must be familiar with the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM -IV), VA does not assign disability percentages based solely on GAF scores.  See 38 C.F.R. § 4.130. Rather, GAF scores are but one factor to be considered in conjunction with all the other evidence of record.

Factual Background

On VA psychiatric examination in June 1989, the Veteran's complaints included unpleasant dreams and difficulty sleeping.  He was oriented in all spheres and was fairly articulate.  He seemed to feel that he was in some danger of being attacked both in dreams and to some degree in his community.  He described himself as a loner.  He spent most of his time watching television, reading or exercising.  The examiner noted that the Veteran had a serious wound during service and that he reacted markedly when confronted with other situations that reminded him of it.  The examiner stated, however, that the Veteran seemed to lack some features that clearly established a post traumatic stress disorder.  Thus, he felt that a diagnosis of paranoid personality disorder was correct.

The Veteran testified at a March 1990 RO hearing that he had bad dreams and that feared for his life at the time of the grenade explosion in service.  He indicated that he would awaken at night and early in the morning sweating and he would walk around outside.

On VA psychiatric examination in January 1992 by a psychologist and social worker, the Veteran indicated that he had unpleasant dreams with nightmares three times a week, as well as difficulty concentrating, unexpected flashbacks and problems entering or exiting rooms and buildings.  He stated that he had trouble falling asleep and awoke in the middle of the night.  

The Veteran's affect was appropriate to his mood which was described as poor.  He was relevant and coherent.  He had no thought disorder indicative of schizophrenia.  He was oriented as to person, place and time.  He had no signs of depression.  He did not have any psychomotor retardation or any suicidal ideation.  He did not show any signs of irritability, poor impulse control or hyperventilation.  He had no manifestations of impaired reality testing.  He had no flight of ideas or pressure of speech.  His concentration and attention span were good.  His recent and remote memory was good.  He had no restrictions in his activities.  It was indicated that is psychological test results were not valid due to his exaggeration of symptoms.  A diagnosis was made of a personality disorder.

VA outpatient treatment reports show that the Veteran was seen in December 1992 for a request of medication for insomnia which he reported having since he was wounded in 1968.  He denied depression or anxiety.  In a February 1996 treatment report, he complained of PTSD like symptoms of nightmares, avoidance response, and increased anxiety in certain situations.  He was advised of group therapy, but he indicated that he was not currently interested and that he felt fearful of it.

On VA psychiatric examination in January 1996, the Veteran complained primarily 
of insomnia and other sleep disturbances, bad dreams and nightmares.  He also complained of "crying by himself" and of being startled easily.  He reported that he had difficulties concentrating.  

The Veteran's appearance was slightly unkempt.  He was cooperative but guarded and suspicious.  Many of the examiner's questions were not answered because the Veteran felt that the information would get to the public through computers.  He admitted that he was always distrustful of people but the military frightened him and reinforced it.  His mood was flat and constricted but he admitted to becoming tearful at times and of having occasional depression.  He also stated that he would get irritable and have a low threshold for provocation.  He denied hallucinations or delusions but much of his thinking was if not paranoid or persecutory, certainly extremely suspicious.  His thoughts were pretty coherent but organized over the principle of the government not caring.  He was extremely bitter about this treatment.  His abstract thinking was slightly concrete but his concentration and attention were impaired.  Orientation to time and place was good and his memory for personal events was also good but for general events was deficient.  His insight in the sense that he was suffering mentally was good but his judgment might have been colored by his extreme bitterness and the way that he has been treated.  The examiner felt that the paranoid instances and how much they have been contributed to by the reality of his circumstances and how much by his personality was a matter of debate.  The diagnoses were PTSD, chronic and personality disorder, not otherwise specified.

In summary, the examiner noted that the Veteran had been unemployed since 1977.  He never got married but he had a number of steady relations with women though none had been too close or lasting.  It was stated that the Veteran was never a sociable person to start with and that he has very few friends and he lived alone.  He suffered from insomnia, bad dreams and nightmares but not as much as before.  He startled easily and had intrusive thoughts of the frightening incident.  The examiner concluded that although the Veteran certainly showed a personality disorder and much of his current depression and frustration was of an adjustment distress disorder nature, the preponderance of the evidence pointed to the diagnosis of chronic PTSD.  

On VA psychiatric evaluation in February 1999, the Veteran complained of difficulty concentrating, unpleasant dreams and nightmares, frantic excitability provided by outside circumstances and nervousness.  He reported experiencing night sweats during nightmares approximately twice a week.  He felt that at times, his mind would go blank and that he was back in Vietnam.  During this time, he would get excited, his heart would race and he would become fearful.  This could be triggered by nothing at all or by certain scenes or situations.  He stayed away from military events and crowds.  He had decreased interest in outside activities.  He was a loner.  He did not like to be social.  He had thoughts of a foreshortened future.  He had trouble sleeping.  He was irritable.  He had trouble concentrating.  He was always aware of his surroundings.  He did not trust people.  He did not know if he startled easily.  His appetite and weight both had increased some recently.  He denied any delusions or hallucinations.  There were no suicidal or homicidal ideations.  He did experience panic symptoms along with his flashbacks.  He denied difficulty controlling his impulses.  In terms of social functioning, he tended to be very isolated.  He had no history of alcohol or substance abuse.  There was no history of psychiatric hospitalization.  

The Veteran was moderately well groomed and kempt.  His thought process was logical, coherent, and goal-directed.  There were no inappropriate, ritualistic or abnormal behaviors noted.  His speech had a regular rate and rhythm.  His affect was euthymic was full range. He was alert and oriented times four.  Overall attention span and concentration were fair to good.  The diagnosis was PTSD.  The examiner assigned a GAF score of 60.  The examiner noted that in terms of the Veteran's inability to work as result of his PTSD, he certainly would have some difficulty in dealing with stressful situations or dealing with supervisors or co-workers.  However, the Veteran was cognitively capable of understanding, remembering and carrying out instructions.

At a VA general medical examination conducted in February 1999, the Veteran was noted to be awake, alert and oriented to place, person and time.  His memory and behavior were normal. Comprehension and coherence of response was normal.  Emotional reaction and tension were normal.  Response to social and occupational capacity was normal.  

Records from the Social Security Administration (SSA) include results of multiple psychiatric evaluations aside from PTSD.

At a November 2002 VA Pain Clinic evaluation, the Veteran reported that he had not received any psychiatric treatment in the past, but that he was treated in a PTSD group therapy setting which he did not like.  The examiner noted that there was some evidence of paranoid delusions, and recommended referral to psychiatric for further evaluation of depression and possible treatment of delusions.  

At a February 2003 VA Pain Clinic follow-up evaluation, the Veteran had no complaints of depressive symptoms.

At a February 2007 VA psychiatric examination, the Veteran reported that he experienced nightmares every night and that he had startle responses.  He indicated in a guarded manner that he had friends.  He believed that he was being followed by the VA or the FBI when he saw people behind him.  He believed that his phone was bugged and that his mail was tampered with.  He felt that the VA had not given him sufficient attention deliberately.  He was not under any psychiatric care.  He indicated that he had been unemployed for at least 10 years and that this was because of his orthopedic problems. 

The Veteran wore dark glasses and dark clothing to the examination.  He related in a guarded, suspicious and evasive manner but he was not overly hostile.  He did, however, continually refer to the examiner as an authority figure of who he was suspicious.  There was impairment of thought processes as just noted with frequent paranoid ideation and delusional behavior.  He denied hallucinations.  There was no inappropriate behavior except his appearance which is that of a suspicious individual who wished to conceal his face.  His speech was spontaneous and coherent.  There was no impairment of memory.  The Veteran was not suicidal or homicidal.  Personal hygiene was normal.  There was no impairment of impulse control.  His affect was flat.  His oriented to time, place and situation.  His recent memory was medium and his remote memory was intact.  His did not display any obsessive or ritualistic behavior.  His rate and flow of speech was in the normal range with illogical conclusions from observations that his telephone was bugged and that he was being followed.  His mood was slightly angry.  

The diagnoses were paranoid psychosis, chronic, and PTSD.  The Veteran was assigned a GAF score of 50 for his paranoid psychosis and a GAF score of 55 for his PTSD.  The examiner explained that the Veteran had PTSD; however, a "more significant problem is his chronic paranoia with multiple delusions which still plague him and impair his functioning."  The examiner noted that the Veteran was nonfunctional in the workplace "at least partly due to his 'psychiatric' symptoms."  Further, the Veteran's social functioning was very limited.  The examiner noted that the Veteran had intermittent inability to perform recreation or leisurely pursuits and intermittent inability to perform activities of daily living, explaining that delusions limit activities.  The examiner also concluded that the Veteran was unable to establish and maintain effective work/school and social relationships and unable to maintain family role functioning (due to paranoid isolation). 

At a January 2008 VA mental health assessment, the Veteran reported that he experienced nightmares, flashbacks, irritable mood, and emotional/relational distance.  He stated that over the last few months, he had also been struggling with depressive symptoms, feelings of sadness, disturbed sleep, and mood swings.  He reported extreme distrust of others and social isolation.  He denied audio and visual hallucinations (he claimed to have some visions).  He denied suicidal ideations.

The Veteran underwent a VA psychiatric examination in May 2011.  He reported that he remained single and that since 2000 he has had two long term relationships that lasted three years each.  Prior to 2000 to he had one long term relationship.  He socialized mainly with a male cousin and an older sister.  He reported good quality relationship with cousins who lived in the L.A. area.  His activities involved fishing, playing cards and barbequing with family members.  He denied a history of suicide attempts or a history of violence/assaultiveness.  He stated that he lived alone and that he was able to take care of himself without problems.  He denied any alcohol or substance abuse.  

The examiner noted that the Veteran was clean.  His psychomotor activity was unremarkable.  His attitude toward to the examiner was cooperative.  His affect was normal.  His mood was good.  His attention was intact.  His was oriented to person, time and place.  His thought process was unremarkable.  He felt that the police and FBI were following him for an unclear reason.  He did not display any delusions.  His sleep was impaired.  He had some auditory hallucinations but they were not persistent.  He behaved appropriately with no behavior problems.  He did not have any obsessive/ritualistic behavior.  He did not have any panic attacks.  There was no evidence of homicidal or suicidal thoughts.  His impulse control was described as fair.  He did not have any episodes of violence.  He was able to maintain minimum personal hygiene.  He did not have problems with activities of daily living.  He complained of hearing "boots on the ground" about three times a week at night.  The symptoms have been ongoing since returning to the military.  His recent, remote and immediate memory were normal.

The diagnoses were PTSD and r/o paranoid personality disorder.  A GAF score of 58 was assigned.  The examiner noted that the degree of impairment caused exclusively by the veteran's PTSD is such that he experienced occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  The Veteran had a long period of believing the VA and the US system have been deceiving him.  The examiner noted that these symptoms point to a diagnosis of paranoid personality disorder.  The examiner noted that the paranoia is connected to the Veteran's PTSD.  Moreover, the examiner felt that the Veteran's PTSD did not appear to have worsened over the past 10 years.  It was noted that the Veteran had not had any psychiatric treatment.  He functioned adequately in family situations.  The examiner concluded that Veteran's PTSD did not preclude him from obtaining and retaining gainful employment.    

Analysis

As the amended version of the criteria, effective November 7, 1996, are only applicable from the effective date of the change, the Board will first consider entitlement to an increased initial rating for PTSD for the period prior to November 7, 1996, based on the rating criteria in effect prior to November 7, 1996.  Then, the Board will consider entitlement to a rating in excess of 10 percent for PTSD for the period from November 7, 1996, to February 20, 2007, and entitlement to a rating in excess of 30 percent for the period from February 21, 2007, based on both the old and revised rating criteria and apply the version most favorable to the Veteran.

Evaluation prior to November 7, 1996

The competent evidence of record as a whole shows that under the old schedular criteria for PTSD, the objective evidence shows that the Veteran suffered from nightmares, flashbacks and difficulty with concentration that were productive of definite social and industrial impairment.  Specifically, the Veteran reported "crying by himself" and of being easily startled.  He expressed fears of being attacked.  He also indicated difficulty going to sleep as well as waking up in the middle of the night.  Moreover, the January 1996 VA examiner noted that although the Veteran had been involved in previous relationships, none  had been too close or lasted very long.  The Veteran also had very few friends.  Thus, the Board finds that the evidence shows that the Veteran experienced definite industrial impairment due to psychiatric symptoms resulting in reduction in initiative, flexibility, efficiency, and reliability

However, the Board also finds that prior to November 7, 1996, the Veteran's PTSD symptomatology was not productive of  considerable, social and industrial impairment.  While the Veteran had difficulty with close and lasting relationships, he had established relationships.  He also indicated that he did have a few friends.  Also, while he indicated that he had been unemployed since 1977, there was no indication that his unemployment was due to PTSD.  Moreover, he Veteran denied hallucinations or delusions and he displayed organized thinking.  

Accordingly, resolving doubt in the Veteran's favor, the Board finds that the Veteran had definite impairment in the ability to establish or maintain effective and wholesome relationships with people and that he suffered from definite industrial impairment for the period prior to November 7, 1996.  Thus, an initial rating of 30 percent for the period prior to November 7, 1996 is warranted under the old schedular criteria for Diagnostic Code 9411.  

Evaluation from November 7, 1996 to February 20, 2007

The Board also finds that the evidence collectively demonstrates occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks due to various symptoms, as required for a 30 percent rating under Diagnostic Code 9411 and the General Rating Formula for Mental Disorders from November 7, 1996 to February 20, 2007.  In so finding, the Board considers it significant that on VA examination in February 1999, the Veteran continued to report difficulty with concentration, nightmares with night sweats and frantic excitability.  He also continued to display paranoia about other others around him.  He remained isolated and had a decreased interest in outside activities.  The examiner concluded that the Veteran would have some difficulty in dealing with stressful situations or dealing with supervisors or co-workers.  The GAF score of 60 assigned by the examiner at the February 1999 VA examination was consistent with the Veteran's moderate symptoms.  

However, the Board also finds that from November 7, 1996 to February 21, 2007, the Veteran's PTSD symptomatology was not productive of occupational and social impairment with reduced reliability and productivity that is necessary for a 70 percent evaluation under the General Rating Formula for Mental Disorders.  In this respect, the evidence during this period of time does not show that the Veteran suffered from such symptoms as a flattened affect, circumstantial, circumlocutory or stereotyped speech or difficulty understanding complex commands.  Moreover,   the February 1999 VA examiner noted that while the Veteran would have some difficulty in dealing with stressful situations or dealing with supervisors or co-workers, he was cognitively capable of understanding, remembering and carrying out instructions.  

Accordingly, resolving doubt in the Veteran's favor, the Board finds that the
lay and clinical findings collectively indicate that, from November 7, 1996 to February 20, 2007, the Veteran's occupational and social impairment warranted a 30 percent evaluation under the revised criteria.

Evaluation from February 21, 2007

With respect to whether the Veteran's disability warranted more than a 30 percent from February 21, 2007, the Board finds that the preponderance of the evidence from that period weighs against such a finding under both the old criteria and the revised criteria.  As it relates to the old schedular criteria for psychiatric disorders, the Board finds that the evidence does not show considerable impairment in the ability to establish or maintain effective or favorable relationships with people or considerable industrial impairment.  Similarly, the Board finds that a rating in excess of 30 percent is not warranted under the revised schedular criteria for rating mental disorders.  While the February 2007 VA examiner concluded that the Veteran was unable to establish and maintain effective work/school and social relationships, the May 2011 examiner concluded otherwise.  The May 2011 examiner stated that the Veteran experienced occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  Notably, the examiner felt that the Veteran's PTSD did not appear to have worsened over the past 10 years.  The May 2011 examiner concluded that the Veteran functioned adequately in family situations and his PTSD did not preclude him for obtaining and retaining gainful employment.  The Board finds that the May 2011 VA examiner's opinions and conclusions to be more persuasive in that the examiner provided clear explanations and clarification of the Veteran's psychiatric symptoms.
 
Overall, the evidence does not show that the Veteran exhibited such symptoms as circumstantial, circumlocutory or stereotyped speech, impaired judgment, and difficulty in understanding complex commands or impairment of short- and long-term memory. 

The Board acknowledges that single GAF score of 50 was assigned by the VA examiner in February 2007 for his paranoid psychosis which is reflective of serious symptomotology.  However, that examiner also assigned a GAF score of 55 for the Veteran's PTSD.  Moreover, the May 2011 VA examiner assigned a GAF score of 58.  Both of these scores are consistent with moderate symptomatology exhibited by the Veteran on both examinations are not sufficient to warrant a rating in excess of 30 percent for the Veteran's psychiatric disorder. 

The aforementioned lay and clinical findings collectively indicate that, from February 21, 2007, the Veteran was not occupationally and socially impaired to the extent that a rating in excess of 30 percent was warranted under either the old criteria or the revised criteria.

Extraschedular Consideration

The Board has also considered whether the Veteran's disability presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extra-schedular ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2010); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology and provide for additional or more severe symptoms than currently shown by the evidence.  The rating criteria take into account interference with employment.  The Veteran's disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Consequently, referral for extraschedular consideration is not warranted. 


ORDER

Entitlement to an initial disability rating of 30 percent for PTSD is granted for the period prior to February 21, 2007, subject to the laws and regulations governing the payment of monetary benefits. 

Entitlement to an initial disability rating in excess of 30 percent for PTSD is denied from February 21, 2007. 


REMAND

In its March 2011 remand, the Board directed that an opinion regarding the Veteran's employability be obtained.  Specifically, the Board indicated that a VA examiner should address the impact of the Veteran's service-connected disabilities, in the aggregate, on his employability.  The Veteran underwent a VA examination in April 2011, however, the examiner's primary focus was on the Veteran's non-service connected orthopedic disorders.  The examiner did not provide an opinion regarding whether the Veteran's aggregate service-connected disabilities render him unemployable. 

In this regard, the Board observes that the Veteran is in receipt of service connection for PTSD, evaluated as 30 percent disabling; residuals of shrapnel fragment wound to muscle group XIX, intraperitoneal adhesions, evaluated as 20 percent disabling; residuals of shell fragment wound to the right leg, rated as 10 percent disabling; residuals of shell fragment wound to the left leg, rated as 10 percent disabling; residuals of shell fragment wound, left ear, rated as 10 percent disabling; right saphenous nerve injury, rated as 10 percent disabling; tinnitus, rated as 10 percent disabling; and hemorrhoids, rated as 10 percent disabling.  The combined evaluation is 80 percent. He asserts that his disabilities preclude gainful employment. 

A total rating based on unemployability due to service-connected disabilities may be granted if the service- connected disabilities preclude the Veteran from obtaining or maintaining substantially gainful employment consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16.  If there is only one such disability, it must be rated at 60 percent or more, and if there are two or more disabilities, there shall be at least one disability rated at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent.  38 C.F.R. § 4.16(a).  For the purpose of one 60 percent disability in combination, disabilities resulting from a common etiology or single accident will be considered one disability. 

As the Veteran's service-connected residuals of a shell fragment wound to the right and left leg, left ear, intraperitoneal adhesions, and right saphenous nerve injury all resulted from a single accident in service, they are considered a single disability and the Veteran, thereby, meets the schedular requirements for a TDIU.

The Court has held that a remand by the Board imposes upon the Secretary of the VA a concomitant duty to ensure compliance with the terms of the remand.  Where the remand orders of the Board are not complied with, the Board errs in failing to insure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  As the April 2011 examiner did not fully address this issue, the Board finds that the examination reports are insufficient for the purpose of deciding the Veteran's claim for a TDIU. 

Therefore, the Board must remand the appeal for a VA examination in which an examiner addresses the effect of all the service-connected disabilities and makes a determination whether the service-connected disabilities preclude him from engaging in substantially gainful employment. 

Accordingly, the case is REMANDED for the following action:

1.  The RO should send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to enable it to obtain any additional evidence pertinent to the claims on appeal that is not currently of record.  The RO should specifically request that the Veteran submit any copies of his service treatment records that he may have in his possession.

2.  If the Veteran responds, the RO should assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, the RO should notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.  

3. Schedule the Veteran for a VA examination by a qualified physician to ascertain the impact of his service-connected disabilities on his employability.  The examiner must evaluate and discuss the effect of all of the Veteran's service-connected disabilities, both singly and jointly, on the Veteran's employability.  The examiner should opine as to whether the Veteran's service-connected disabilities, without consideration of his non-service-connected disabilities, render him unable to secure or follow a substantially gainful occupation.  The examiner should review the claims folder and the examination report should indicate that review. 
 
2.  After completion of the foregoing, the RO/AMC should readjudicate the claim.  If the benefit sought remains denied, the Veteran must be furnished a supplemental statement of the case and be given an opportunity to submit written or other argument in response before the claims file is returned to the Board for further appellate consideration. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Cla`ims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


